Case 8:15-cv-02787-EAK-AEP Document 474 Filed 10/02/18 Page 1 of 3 PageID 6170



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 ANGELA W. DEBOSE,

           Plaintiff,

 v.                                                            Case No.: 8:15-cv-2787-T-17AEP

 UNIVERSITY OF SOUTH FLORIDA BOARD
 OF TRUSTEES and ELLUCIAN COMPANY,
 L.P.

           Defendants.

                                 JUDGMENT IN A CIVIL CASE

 Decision by Court.      This action came before the Court and a decision has been rendered.

           IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order entered

 September 29, 2017, judgment is hereby entered in favor of Defendant Ellucian Company, L.P.,

 and against Plaintiff Angela DeBose on Plaintiff’s tortious interference and civil conspiracy

 claims.

                                                      ELIZABETH M. WARREN,
                                                      CLERK

                                                      s/src, Deputy Clerk
Case 8:15-cv-02787-EAK-AEP Document 474 Filed 10/02/18 Page 2 of 3 PageID 6171



                                 CIVIL APPEALS JURISDICTION CHECKLIST 

 1.   Appealable Orders: Courts of Appeals have jurisdiction conferred and strictly limited by statute:

      (a)      Appeals from final orders pursuant to 28 U.S.C. Section 1291: Only final orders and judgments of district
               courts, or final orders of bankruptcy courts which have been appealed to and fully resolved by a district court
               under 28 U.S.C. Section 158, generally are appealable. A final decision is one that “ends the litigation on the
               merits and leaves nothing for the court to do but execute the judgment.” Pitney Bowes, Inc. V. Mestre, 701
               F.2d 1365, 1368 (11th Cir. 1983). A magistrate judge’s report and recommendation is not final and appealable
               until judgment thereon is entered by a district court judge. 28 U.S.C. Section 636(c).

      (b)      In cases involving multiple parties or multiple claims, a judgment as to fewer than all parties or all claims
               is not a final, appealable decision unless the district court has certified the judgment for immediate review
               under Fed.R.Civ.P. 54(b), Williams v. Bishop, 732 F.2d 885, 885-86 (11th Cir. 1984). A judgment which
               resolves all issues except matters, such as attorneys’ fees and costs, that are collateral to the merits, is
               immediately appealable. Budinich v. Becton Dickinson & Co., 486 U.S. 196, 201, 108 S. Ct. 1717, 1721-22,
               100 L.Ed.2d 178 (1988); LaChance v. Duffy’s Draft House, Inc., 146 F.3d 832, 837 (11th Cir. 1998).

      (c)      Appeals pursuant to 28 U.S.C. Section 1292(a): Appeals are permitted from orders “granting, continuing,
               modifying, refusing or dissolving injunctions or refusing to dissolve or modify injunctions...” and from
               “[i]nterlocutory decrees...determining the rights and liabilities of parties to admiralty cases in which appeals
               from final decrees are allowed.” Interlocutory appeals from orders denying temporary restraining orders are
               not permitted.

      (d)      Appeals pursuant to 28 U.S.C. Section 1292(b) and Fed.R.App.P.5: The certification specified in 28 U.S.C.
               Section 1292(b) must be obtained before a petition for permission to appeal is filed in the Court of Appeals.
               The district court’s denial of a motion for certification is not itself appealable.

      (e)      Appeals pursuant to judicially created exceptions to the finality rule: Limited exceptions are discussed in
               cases including, but not limited to: Cohen V. Beneficial Indus. Loan Corp., 337 U.S. 541,546,69 S.Ct. 1221,
               1225-26, 93 L.Ed. 1528 (1949); Atlantic Fed. Sav. & Loan Ass’n v. Blythe Eastman Paine Webber, Inc., 890
               F. 2d 371, 376 (11th Cir. 1989); Gillespie v. United States Steel Corp., 379 U.S. 148, 157, 85 S. Ct. 308, 312,
               13 L.Ed.2d 199 (1964).

 2.   Time for Filing: The timely filing of a notice of appeal is mandatory and jurisdictional. Rinaldo v. Corbett, 256 F.3d
      1276, 1278 (11th Cir. 2001). In civil cases, Fed.R.App.P.4(a) and (c) set the following time limits:

      (a)      Fed.R.App.P. 4(a)(1): A notice of appeal in compliance with the requirements set forth in Fed.R.App.P. 3
               must be filed in the district court within 30 days after the entry of the order or judgment appealed from.
               However, if the United States or an officer or agency thereof is a party, the notice of appeal must be filed in
               the district court within 60 days after such entry. THE NOTICE MUST BE RECEIVED AND FILED IN
               THE DISTRICT COURT NO LATER THAN THE LAST DAY OF THE APPEAL PERIOD - no
               additional days are provided for mailing. Special filing provisions for inmates are discussed below.

      (b)      Fed.R.App.P. 4(a)(3): “If one party timely files a notice of appeal, any other party may file a notice of appeal
               within 14 days after the date when the first notice was filed, or within the time otherwise prescribed by this
               Rule 4(a), whichever period ends later.”

      (c)      Fed.R.App.P.4(a)(4): If any party makes a timely motion in the district court under the Federal Rules of Civil
               Procedure of a type specified in this rule, the time for appeal for all parties runs from the date of entry of the
               order disposing of the last such timely filed motion.

      (d)      Fed.R.App.P.4(a)(5) and 4(a)(6): Under certain limited circumstances, the district court may extend the time
               to file a notice of appeal. Under Rule 4(a)(5), the time may be extended if a motion for an extension is filed
               within 30 days after expiration of the time otherwise provided to file a notice of appeal, upon a showing of
               excusable neglect or good cause. Under Rule 4(a)(6), the time may be extended if the district court finds upon
Case 8:15-cv-02787-EAK-AEP Document 474 Filed 10/02/18 Page 3 of 3 PageID 6172



                motion that a party did not timely receive notice of the entry of the judgment or order, and that no party would
                be prejudiced by an extension.

      (e)       Fed.R.App.P.4(c): If an inmate confined to an institution files a notice of appeal in either a civil case or a
                criminal case, the notice of appeal is timely if it is deposited in the institution’s internal mail system on or
                before the last day for filing. Timely filing may be shown by a declaration in compliance with 28 U.S.C.
                Section 1746 or a notarized statement, either of which must set forth the date of deposit and state that first-
                class postage has been prepaid.

 3.   Format of the notice of appeal: Form 1, Appendix of Forms to the Federal Rules of Appellate Procedure, is a suitable
      format. See also Fed.R.App.P. 3(c). A pro se notice of appeal must be signed by the appellant.

 4.   Effect of a notice of appeal: A district court loses jurisdiction (authority) to act after the filing of a timely notice of
      appeal, except for actions in aid of appellate jurisdiction or to rule on a timely motion of the type specified in
      Fed.R.App.P. 4(a)(4).
